Citation Nr: 9921118	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
retropatellar pain syndrome, right knee.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
retropatellar pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection for 
retropatellar pain syndrome, both knees; and low back pain.  
Entitlement to service connection was denied for arthritis of the 
knees; penile condyloma; degenerative joint disease of the 
lumbosacral spine at L3-S1; left shoulder disability; and 
numbness of the hands and feet.  The RO also denied entitlement 
to a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  In a May 1998 letter, the 
veteran was notified of this decision and of his procedural and 
appellate rights.  The veteran's notice of disagreement was 
received in June 1998 as to the issues of the veteran's 
dissatisfaction with the initial ratings assigned following 
grants of service connection for retropatellar pain syndrome of 
the right and left knees.  A statement of the case was mailed to 
the veteran in September 1998.  The veteran's substantive appeal 
was received in October 1998.  

The Board notes that since a notice of disagreement has not been 
received as to any of the other aforementioned issues, those 
issues are not in appellate status and before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's service-connected retropatellar pain syndrome, 
right knee, is manifested by complaints of pain and slight 
limitation of flexion; but the objective medical evidence shows 
that there is no additional loss of range of motion due to pain 
or during flare-ups as well as no recurrent lateral instability 
or subluxation.  

2.  The veteran's service-connected retropatellar pain syndrome, 
left knee, is manifested by complaints of pain and slight 
limitation of flexion; but the objective medical evidence shows 
that there is no additional loss of range of motion due to pain 
or during flare-ups as well as no recurrent lateral instability 
or subluxation.  


CONCLUSIONS OF LAW

1.  A rating above the initial non-compensable rating assigned 
following a grant of service connection for service-connected 
retropatellar pain syndrome, right knee, from the effective date 
of service connection is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, 
Diagnostic Code 5260 (1998).  

2.  A rating above the initial non-compensable rating assigned 
following a grant of service connection for service-connected 
retropatellar pain syndrome, left knee, from the effective date 
of service connection is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, 
Diagnostic Code 5260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to these issues is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented plausible claims.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

Currently, the veteran contends that his service-connected 
retropatellar pain syndrome, left and right knees, is more 
disabling than is currently represented by the non-compensable 
rating assigned following the grants of service connection.  He 
asserts that he has decreased range of motion due to pain and 
that his knees lock.  The veteran contends that he has pain upon 
walking up and down stairs, upon sitting for extended periods, 
and upon physical activities.  

A review of the service medical records reveals that the veteran 
was treated for knee pain during service.  The veteran was 
diagnosed with retropatellar pain syndrome, both knees, in 1996.  
X-rays taken in September 1996 showed no evidence of 
osteoarthritic changes or loose bodies in the knees.  Joint 
spaces were intact.  Range of motion for both knees was within 
normal limits.

In August 1997, the veteran was discharged from service.  The 
veteran was afforded a VA medical examination in December 1997.  
At that time, the veteran reported that he had pain in his knees 
that flared up while going up and down stairs, while sitting in 
vehicles, while bending over, and while resting on his knees.  
Physical examination revealed that both knees were anatomically 
normal.  There was no swelling, no heat, and no tenderness.  
Range of motion was from zero to 140 degrees.  Hyperflexion was 
without pain or crepitus.  Gait was normal and the veteran 
ambulated without a limp.  The veteran reported that he had 
prosthetic elastic sleeves that were given to him in the military 
and that he continued to wear, but he did not wear them to the 
examination; rather, he carried them.  X-rays were normal.  The 
diagnosis was retropatellar pain syndrome of the left and right 
knees.  The Board notes that the diagnosis was based on the 
veteran's complaints as the VA examination was entirely normal.  

In an April 1998 rating decision, service connection was granted 
for retropatellar pain syndrome, right and left knees, and a non-
compensable rating was assigned for these disabilities, effective 
August 30, 1997.  The veteran appealed that determination.

In July 1998, the veteran was afforded VA clinical treatment.  At 
that time, he reported having painful knees.  The veteran was 
afforded another VA examination in August 1998.  At that time, 
the veteran reported moderate discomfort in both knees when going 
walking up and down stairs, and while squatting.  The veteran 
indicated that he worked as an electrician and had not taken time 
off due to his bilateral knee disability.  Physical examination 
of the right knee revealed an active range of motion from 0 to 
130 degrees.  There was no varus or valgus instability.  There 
was some mild tenderness over the medial and lateral 
patellofemoral joint line with mild pain on patellofemoral 
grinding test.  The veteran had a negative Lachman's test.  He 
exhibited 5/5 strength of his flexor hallucis longus, extensor 
hallucis longus, dorsiflexors and plantar flexors and had normal 
sensation in his extremity with a 2+ dorsalis pedis pulse.  There 
was no swelling or effusion noted, and no erythema, edema, 
ecchymoses, or cyanosis.  Physical examination of the veteran's 
left knee was likewise similar in that he had no effusion, 
cyanosis, erythema, edema, or ecchymoses.  The veteran had active 
range of motion from 0 to 130 degrees.  There was no varus or 
valgus instability with stress testing.  He had mild tenderness 
in the patellofemoral joint region with discomfort on 
patellofemoral grind.  He had no apprehension.  He had normal 
sensation in his extremity with 5/5 strength in his flexor 
hallucis longus, extensor hallucis longus, dorsiflexors, and 
plantar flexors, and had a 2+ dorsalis pedis pulse.  Examination 
of x-rays of both knees including patellofemoral sunrise views 
revealed essentially no evidence of degenerative arthritis.  He 
has normal joint spaces noted with both knees and no subluxation.  
He has complete congruity of his patellofemoral joint at 30 
degrees of flexion.  The diagnosis was mild bilateral 
chondromalacia patellae.  The examiner indicated that the 
veteran's disability was very mild with no significant disability 
with performing occupational duties.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") expounded on the evidence required 
for a full evaluation of orthopedic disabilities.  In the DeLuca 
case, the Court held that ratings based on limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided by 
the Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4.  When there is a 
question as to which of two evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Under 38 C.F.R. § 4.31, it is provided that where the schedule 
does not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it will 
be permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

The diagnostic codes for consideration here are Diagnostic Code 
5257, Diagnostic Code 5260, and Diagnostic Code 5261.  Under 
Diagnostic Code 5260, the rating schedule provides a 10 percent 
rating where flexion of the leg is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 30 
percent rating where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, the rating schedule provides a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and a 30 
percent rating for limitation to 20 degrees.  Full range of 
motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  The rating schedule also provides a 10 percent rating 
for slight impairment of the knee, a 20 percent rating for 
moderate impairment of the knee, and a 30 percent rating for 
severe impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

The Board notes the opinion of the General Counsel (VAOPGCPREC 
23-97), which held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee disability 
may be rated separately based on limitation of motion and lateral 
instability and subluxation, the appellant is entitled to a 
separate rating for the arthritis.  In this case, the RO denied 
entitlement to service connection for arthritis of the knees.  
The veteran has not appealed that decision.  Therefore, the 
provisions of the General Counsel's opinion do not apply in this 
case.

In this case, with regard to Diagnostic Code 5257, a compensable 
rating is only warranted when knee disability is productive of 
slight impairment as measured by the degree of recurrent 
subluxation or lateral instability.  A review of the medical 
evidence shows that neither of the veteran's knees is productive 
of either recurrent subluxation or lateral instability.  The VA 
examiners specifically stated that the veteran does not have 
instability.  Likewise, the interpretation of the July 1998 x-ray 
indicated that there is no subluxation.  As such, a compensable 
rating for either knee is not warranted under Diagnostic Code 
5257.  

In this case, the veteran complains of painful and limited 
motion.  A review of the medical evidence shows that the veteran 
has slight limitation of flexion of both knees.  The veteran's 
range of motion of both knees is zero to 130 degrees whereas the 
rating schedule indicates that full range of motion of the knee 
is zero to 140 degrees.  However, the veteran clearly does not 
meet the criteria of either Diagnostic Code 5260 or 5261 for a 
compensable rating for either knee.  

The Board acknowledges the veteran's complaints of pain in his 
knees.  However, the medical evidence, which reflects range of 
motion testing, does not support the notion that he has 
additional loss of range of motion loss due to pain on use or 
during flare-ups.  DeLuca.  Such testing revealed the extent to 
which he could move his knees on range of motion testing, 
including on flexion and extension.  The record reflects that the 
examiners were aware of his complaints of pain.  However, they 
were able to determine the extent to which the veteran could move 
his affected joints in light of his discomfort.  In other words, 
although the veteran may have experienced pain while the actual 
range of motion tests were being conducted, the examiners were 
able to identify the extent of his motion, and no additional loss 
of range of motion due to pain or during flare-ups was shown.  As 
such, a compensable rating for either knee under the diagnostic 
codes governing limitation of motion is not warranted.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  "  Thus, the Board must consider 
the proper ratings since the effective date of service 
connection.  

In light of the medical evidence and the veteran's contentions 
indicating that he has suffered from the same symptoms since 
service, the Board finds that the level of severity of the 
veteran's service-connected disabilities does not provide a basis 
for a compensable rating since the effective date of service 
connection.  As such, the non-compensable disability ratings have 
been properly assigned effective from the same effective date as 
that in effect for service connection.  A rating in excess of a 
non-compensable rating is not warranted for the reasons and bases 
previously set forth as there is no additional evidence for 
review.  

Accordingly, the medical evidence does not support the veteran's 
dissatisfaction with the initial non-compensable ratings assigned 
following grants of service connection for service-connected 
retropatellar pain syndrome, right and left knees, and the Board 
concludes that the evidence during the entire appeal period does 
not support compensable evaluations.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, Diagnostic 
Code 5260 (1998).  


ORDER

The appeal is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

